Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 1 of 10 PageID #: 386




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BRIAN EINES,                                          )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-04016-JPH-MJD
                                                       )
 DINKINS, et al.                                       )
                                                       )
                               Defendants.             )

      ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

        Brian Eines, an Indiana prisoner, brought this action pursuant to 42 U.S.C. § 1983, alleging

 that the defendants violated his Eighth Amendment rights by denying him access to medical care

 when he overheated and hit his head. The defendants, Christina Conyers, Officer James

 McGuffey, 1 and Sergeant Tim Dinkins, seek summary judgment. Defendants Dinkins and

 McGuffey argue that Mr. Eines' condition was not serious and that they provided appropriate first

 aid. Defendant Conyers argues that she was not deliberately indifferent when she denied Mr. Eines'

 grievance regarding his medical care. Because there is no designated evidence from which a jury

 could find that the defendants were deliberately indifferent to Mr. Eines' condition, the defendants'

 motion for summary judgment, dkt. [37], is granted.

                                               I.
                                    Summary Judgment Standard

        Summary judgment shall be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty


 1
   The complaint mistakenly refers to defendant James McGuffey as McGuffy. The clerk is
 directed to update the caption to reflect the correct spelling of Officer McGuffey's last name.
 Dkt. 37-2.
                                                  1
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 2 of 10 PageID #: 387




 Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party must inform the court "of the basis for

 its motion" and specify evidence demonstrating "the absence of a genuine issue of material fact."

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this burden, the

 nonmoving party must "go beyond the pleadings" and identify "specific facts showing that there

 is a genuine issue for trial." Id. at 324.

         In ruling on a motion for summary judgment, the Court views the evidence "in the light

 most favorable to the non-moving party and draw[s] all reasonable inferences in that party's favor."

 Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted). It cannot weigh evidence

 or make credibility determinations on summary judgment because those tasks are left to the fact-

 finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011). The Court need

 only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals

 has repeatedly assured the district courts that they are not required to "scour every inch of the

 record" for evidence that is potentially relevant to the summary judgment motion before them.

 Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

         A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable

 jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

 U.S. 372, 380 (2007).

                                                  II.
                                        Facts and Background

         Mr. Eines suffers from asthma. He kept an inhaler in his cell and was routinely scheduled

 for breathing treatments and chronic care visits with health care providers. Eines Deposition, dkt.

 37-1 at 14, 25, 26. On June 29, 2019, it was approximately 100 degrees in Mr. Eines' cell house.

 Around 10:00 or 10:30 a.m., he started feeling ill. Id. at 20. He was feeling short of breath and his

                                                  2
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 3 of 10 PageID #: 388




 chest hurt, but he was not having an asthma attack. Id. at 17, 21. He remained seated "the whole

 time," but hit his head on the wall when he came close to fainting. Id. at 17-18, 22. He felt like he

 was experiencing a medical emergency. Id. at 24. He used his inhaler, but it did not help. Id. at 26.

 He told the inmate in the next cell that he needed help. Inmates around Mr. Eines started to bang

 on their cell bars and scream for an officer. Officer McGuffey came to Mr. Eines' cell "pretty

 quick," and Mr. Eines told Officer McGuffey that he was having trouble breathing, was not feeling

 good, and had hit his head and nearly fainted when he stood up. Id. at 18, 22-23. Mr. Eines asked

 to see medical. Officer McGuffey said "alright" and left. Id. at 18.

        Mr. Eines' memory of the day's events is fuzzy, but Officer Mabrack 2 came to his cell at

 some point after Officer McGuffey left for the first time, but before Mr. Eines cut his head. Id. at

 32. Then, about 45 minutes after Officer McGuffey first left, Mr. Eines hit his head again, id. at

 18, causing a "small gash" on his forehead that started bleeding. Id. at 27-28.

        Officer McGuffey came to Mr. Eines' cell and saw him bleeding. Officer McGuffey left

 and did not come back. Id. at 18-19. Officer McGuffey reported Mr. Eines' condition to his

 supervisor, Sergeant Dinkins. McGuffey Affidavit, dkt. 37-2 at 1. Sergeant Dinkins reported

 Mr. Eines' condition to the facility's infirmary and medical staff stated that Mr. Eines did not need

 to be seen immediately. Dinkins Affidavit, dkt. 37-3 at 2.

        In the meantime, Officer Mabrack returned to Mr. Eines' cell about five minutes after

 Officer McGuffey left. Eines Deposition, dkt. 37-1 at 32, 35. Officer Mabrack gave Mr. Eines a

 rag to clean the blood from his head. 3 Officer Mabrack called the Sergeant on his radio and had



 2
   The deposition transcript record's this officer's name as "Maverick," but Mr. Eines has referred
 to him as "Mabrack" throughout this litigation and so the Court adopts his spelling.
 3
   The defendants produced video evidence and Mr. Eines disputes its authenticity. He asserts that
 the defendants have altered the video to remove footage of Officer Mabrack giving him a rag to
 control his bleeding. Dkt. 67. The Court previously reviewed the video and did not locate the
                                                  3
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 4 of 10 PageID #: 389




 Mr. Eines cuff up to go to an observation cell before being seen by medical. Id. at 19, 33. But

 Sergeant Dinkins arrived and told Officer Mabrack to uncuff Mr. Eines because they were not

 taking him to medical. Id. at 19, 36. Dinkins arrived about 30-45 minutes after Officer McGuffey

 had left the cell for the second time. Id. at 34.

         Mr. Eines testified at his deposition that Sergeant Dinkins told him that Sergeant Dinkins

 did not contact medical about Mr. Eines' condition. Id. at 37, 59. However, Mr. Eines based that

 testimony on Sergeant Dinkins' response to Mr. Eines' informal grievance which asked, "Why was

 I not given medical attention?" Dkt. 60 at 1. Sergeant Dinkins responded that "basic first aid was

 given, no it was life threating [sic] at this time." Id. Mr. Eines acknowledges that Sergeant Dinkins'

 response to the informal grievance intended to say that Mr. Eines' injuries were not life threatening.

 Dkt. 60 at 2. Sergeant Dinkins' response to the formal grievance confirmed this interpretation:

 “Basic first aid was given, it was not life threating [sic] at this time." Dkt. 25-2 at 1.

         Sergeant Dinkins and Officer Mabrack brought Mr. Eines ice water, a bag of ice, and

 maybe a cold towel. They had him clean the blood off his head. Eines Deposition, dkt. 37-1 at 19.

 Mr. Eines used the rag to apply pressure to the cut on his head and it stopped bleeding within 15-

 20 minutes. Id. at 28. The ice and cold towel helped Mr. Eines feel better. Id. at 40. Later that day,

 he submitted a health care request form, but he was not seen for a week. Id.

         Mr. Eines submitted a grievance about the incident on July 15, 2019, and was seen by

 medical staff the next day. Dkt. 37-4; dkt. 37-5. He was provided with a pain reliever for headaches




 portion of the video in dispute. Dkt. 65. However, upon further review the Court agrees that the
 video skips eight seconds while Officer Mabrack is outside of Mr. Eines' cell. Mr. Eines moved
 for a status conference to resolve the video issue, but that motion, dkt. [67], is denied as
 unnecessary. On summary judgment, the Court accepts Mr. Eines' version of the facts, including
 his assertion that Officer Mabrack gave him a rag to place on his head because it was bleeding.
 Video of that exchange would not change the outcome the defendants' summary judgment motion.
                                                     4
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 5 of 10 PageID #: 390




 during that health care visit. Id. Defendant Conyers, a grievance specialist and not a medical

 professional, rejected his grievance on July 19, 2019. Dkt. 37-4. Mr. Eines faults Ms. Conyers for

 preventing him from seeing an outside specialist. 4 Id. at 46.

          Mr. Eines still gets headaches and has asked to see a chiropractor but has not been

 scheduled to see one. Id. at 47-48. The last time he submitted a health care request form about the

 issue was August 2019. Id. at 48.

                                                III.
                                            DISCUSSION

          Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

 conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

 of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

 Farmer v. Brennan, 511 U.S. 825, 834 (1994). "Prison officials can be liable for violating

 the Eighth Amendment when they display deliberate indifference towards an objectively serious

 medical need, meaning 'one that has been diagnosed by a physician as mandating treatment or one

 that is so obvious that even a lay person would easily recognize the necessity for a doctor's

 attention.'" Thomas v. Blackard, 2 F.4th 716 (7th Cir. 2021) (quoting King v. Kramer, 680 F.3d

 1013, 1018 (7th Cir. 2012) (citation omitted)); see also Estelle v. Gamble, 429 U.S. 97 (1976).

 Thus, to survive summary judgment, Mr. Eines must show that he had an objectively serious

 medical condition and that the defendants were deliberately indifferent to his health or safety.

 Jones v. Mathews, 2 F.4th 607 (7th Cir. 2021).

          "A significant delay in effective medical treatment [] may support a claim of deliberate

 indifference, especially where the result is prolonged and unnecessary pain." Berry v. Peterman,




 4
     Defendant Conyers' name is misspelled in the deposition transcript as "Conners".
                                                   5
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 6 of 10 PageID #: 391




 604 F.3d 435, 441 (7th Cir. 2010). Importantly, however, "the plaintiff must show that the

 defendant's actions or inaction caused the delay in his treatment." Walker v. Wexford Health

 Sources, Inc., 940 F.3d 954, 964 (7th Cir. 2019) (citing Pepper v. Village of Oak Park, 430 F.3d

 805, 810 (7th Cir. 2005) ("Under any theory, to be liable under § 1983, the individual defendant

 must have caused or participated in a constitutional deprivation." (citation and internal quotation

 marks omitted))).

        For the reasons explained below, there is no evidence that the defendants were deliberately

 indifferent to Mr. Eines' condition on June 29, 2019.

        B. Claims Against Dinkins and McGuffey

        Mr. Eines alleges that Sergeant Dinkins and Officer McGuffey violated his Eighth

 Amendment rights by denying him access to medical care on June 29, 2019, when he was

 experiencing trouble breathing and fell and hit his head. He argues that they should have ensured

 that he was treated by trained medical staff immediately. Dkt. 62 at 4.

        The defendants dispute that Mr. Eines' condition constituted a serious medical condition

 because he had access to his inhaler, the cut on his head was small, and his condition resolved

 without medical intervention. Dkt. 38 at 7-8.

        Mr. Eines reported his condition to Officer McGuffey both before and after he cut his

 head. 5 When Officer McGuffey first encountered Mr. Eines, Mr. Eines reported that he did not

 feel well, was having trouble breathing, and had hit his head and nearly fainted when he stood up.

 Eines Deposition, dkt. 37-1 at at 18, 22-23. Mr. Eines was not having an asthma attack but feeling


 5
   Officer McGuffey's affidavit only acknowledges seeing Mr. Eines after Mr. Eines had cut his
 head. Dkt. 37-2. As Mr. Eines is the non-movant, the Court assumes for the purposes of summary
 judgment that Officer McGuffey spoke with Mr. Eines before Mr. Eines cut his head and that
 Officer McGuffey did not report Mr. Eines' condition to Sergeant Dinkins until after Mr. Eines cut
 his head.

                                                 6
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 7 of 10 PageID #: 392




 faint and having trouble breathing due to the excessive heat that day. Id. at 17-18, 21-22. The Court

 assumes for the purposes of summary judgment that Mr. Eines' condition constituted a serious

 medical condition.

        Mr. Eines has not designated evidence from which a jury could find that the defendants

 were deliberately indifferent to Mr. Eines' condition. Instead, the designated evidence shows that

 Officer McGuffey came to Mr. Eines' cell quickly when other inmates alerted him to a potential

 problem. Mr. Eines was not having an asthma attack and he did not appear to be in need of

 emergency medical attention at that time. Officer Mabrack visited Mr. Eines' cell to check on him

 within 45 minutes. When Officer McGuffey returned to the cell and saw that Mr. Eines had cut his

 forehead, Officer McGuffey notified the Sergeant. Officer Mabrack then returned to Mr. Eines'

 cell within five minutes, giving him a rag to stop his head from bleeding.

        Officer McGuffey reported Mr. Eines' condition to Sergeant Dinkins and Sergeant Dinkins

 sought advice from medical staff who told him not to bring Mr. Eines to the infirmary. Instead,

 Sergeant Dinkins administered basic first aid by ensuring that Mr. Eines applied pressure to the

 cut on his head until it stopped bleeding. Sergeant Dinkins also provided Mr. Eines with ice

 because he was hot. Mr. Eines testified that these measures alleviated his condition. Mr. Eines

 completed a health care request form and was later evaluated by medical staff. Neither Sergeant

 Dinkins nor Officer McGuffey impeded Mr. Eines from accessing medical care. There is no

 evidence that the defendants believed that Mr. Eines' condition required an emergency medical

 response.

        Mr. Eines believes that Sergeant Dinkins and Officer McGuffey did not contact medical

 staff. Dkt. 62 at 2. Sergeant Dinkins testified, however, that he did contact medical staff and was

 told that Mr. Eines' condition did not require an emergency response. Sergeant Dinkins' responses



                                                  7
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 8 of 10 PageID #: 393




 to Mr. Eines' informal and formal grievances do not contradict this testimony. Mr. Eines has

 designated no other evidence to refute Sergeant Dinkins' testimony and Mr. Eines' lack of

 knowledge or speculation as to what Sergeant Dinkins did is not sufficient to create a triable issue.

 See Skiba v. Ill. C. R.R. Co., 884 F.3d 708, 721-22 (7th Cir. 2018) (inferences supported only by

 speculation or conjecture will not suffice to defeat summary judgment).

        Mr. Eines has not designated evidence showing that the defendants were responsible for

 medical staff's response to Sergeant Dinkins, that the defendants believed that an emergency signal

 was necessary, or that Mr. Eines' life was in danger. See Jones v. Mathews, 2 F.4th 607, 615 (7th

 Cir. 2021) (defendant was not deliberately indifferent where upon learning what was wrong, he

 sought medical attention on plaintiff's behalf); Earl v. Racine Cty. Jail, 718 F.3d 689, 692 (7th Cir.

 2013) ("[T]he officer's prompt call to the nurse undermines any suggestion that he acted with the

 reckless or malicious intent required to sustain a deliberate-indifference claim.").

        Accordingly, Sergeant Dinkins and Officer McGuffey are entitled to summary judgment

 on Mr. Eines' claim that they were deliberately indifferent to Mr. Eines' condition on June 29,

 2019. Jones, 2 F.4th at 615; Earl, 718 F.3d at 692.

        C. Claim against Conyers

        Mr. Eines alleges that Ms. Conyers is liable for interfering with his request to be seen by

 an outside specialist. But Ms. Conyers cannot be held liable under the Eighth Amendment simply

 because she rejected Mr. Eines' grievance. See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir.

 2009). In any event, Mr. Eines was seen by a nurse for his headache the day after he submitted his

 grievance and before Ms. Conyers rejected the grievance. Dkt. 37-4; dkt. 37-5. There is no

 designated evidence showing that Ms. Conyers ignored or impeded Mr. Eines' access to medical

 care. Further, Ms. Conyers is not a medical professional and could not have approved him to be



                                                   8
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 9 of 10 PageID #: 394




 seen by an outside specialist. And her denial of Mr. Eines' grievances did not prevent him from

 being seen by a nurse and requesting to be sent to an outside specialist during that examination.

 Ms. Conyers is therefore entitled to summary judgment. See Estate of Miller by Chassie v.

 Marbury, 847 F.3d 425, 428 (7th Cir. 2017).

                                             IV.
                                         CONCLUSION

        For the reasons discussed above, the defendants' motion for summary judgment, dkt. [37],

 is granted. Judgment consistent with this Order shall now issue. Mr. Eines' motion for status

 conference, dkt. [67], is denied as unnecessary.

 SO ORDERED.


Date: 8/31/2021




 Distribution:

 BRIAN MR. EINES
 988189
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 W. Andrew Kirtley
 INDIANA ATTORNEY GENERAL
 andrew.kirtley@atg.in.gov

                                                9
Case 1:19-cv-04016-JPH-MJD Document 69 Filed 08/31/21 Page 10 of 10 PageID #: 395




  Robert Lewis Yates
  INDIANA ATTORNEY GENERAL
  Robert.yates@atg.in.gov




                                       10
